Citation Nr: 0841101	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling prior to April 20, 2007.

2.  Evaluation of PTSD, rated as 30 percent disabling from 
April 20, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in January 2007 when it 
was remanded to afford the veteran a travel Board hearing.  A 
travel Board hearing was held in July 2008 and a transcript 
of the testimony offered at this hearing has been associated 
with the record.  

In a May 2007 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 30 percent, effective 
April 20, 2007.  Because the maximum benefit was not granted, 
the issue of entitlement to a higher evaluation remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2008 the veteran was afforded a hearing before the 
undersigned.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

The Board notes that following the July 2008 Board hearing VA 
received letters from the veteran's sons, his sister, and an 
acquaintance.  The Board has reviewed this evidence and finds 
that it reiterates the statements made at the Board hearing 
and documents a history that is already shown in the record.  
Although the veteran did not specifically waive RO 
consideration of this evidence, the Board finds that it may 
proceed with adjudication of the present appeal because the 
material submitted is duplicative of the evidence and 
arguments already of record.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Prior to April 20, 2007, the veteran's PTSD manifested by 
nightmares, sleep disturbance, panic attacks more than once 
per week, memory problems, hypervigilance and intrusive 
thoughts; it caused him nominal social impairment, but no 
occupational impairment. 

2.  Since April 20, 2007, the veteran's PTSD has manifested 
by nightmares, sleep disturbance, panic attacks more than 
once per week, memory problems, hypervigilance and intrusive 
thoughts; it has caused him nominal social impairment, but no 
occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to April 20, 2007, the criteria for 
an evaluation in excess of 10 percent for PTSD have not been 
met.  U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  For the period from April 20, 2007, the criteria for an 
evaluation in excess of 20 percent for PTSD have not been 
met.  U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case; neither the veteran nor 
his representative has alleged any prejudice.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of June 23, 2003, the date of claim, with a 10 
percent evaluation.  He was also notified in a May 2007 that 
the evaluation of his disability was increased to 30 percent 
effective April 20, 2007, the date of VA examination that 
showed that it was factually ascertainable that his PTSD had 
increased in severity.  He was provided notice of how to 
appeal that decision, and did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating at his July 2008 Board hearing.  

Moreover, the Board notes that the veteran was provided 
Dingess notice in May 2007 and Vazquez notice in May 2008 and 
his claims were readjudicated in subsequent supplemental 
statements of the case.  Accordingly, any prejudice resulting 
from any deficiency in the timing of notice has been cured.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Likewise, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service treatment records, 
afforded the veteran physical examinations and obtained 
medical opinions as to the severity of his PTSD.  All of his 
VA treatment records have been obtained.  The veteran's 
treatment and evaluation has only come from VA facilities.  
He has not requested VA's assistance in obtaining any 
evidence and has been afforded the opportunity to testify 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether further staged ratings are 
warranted.  However, the evidence reflects that the 
disability at issue is appropriately evaluated as discussed 
below.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission. VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's PTSD provides a 100 percent evaluation for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships.  Id. 

A 50 percent evaluation is proper for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment; impaired abstract 
thinking, disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.  

Factual Background

The veteran was first seen at the VA Dallas medical center in 
October 2003 for a psychiatric evaluation.  He reported 
having been married for fifteen years and that this marriage 
ended in divorce.  Following service, he reported working in 
printing for a couple of years and that since then working as 
a custodian with the U.S. Postal Service.  He reported having 
no hobbies, but occasionally went fishing.  He had a fair 
appetite and reported having trouble getting to sleep at 
night. He stated that he had occasional nightmares regarding 
his time spent in Vietnam, particularly of himself being 
killed in action.  He further reported having flashbacks 
about Vietnam approximately one time per month.  The veteran 
reported having problems with his temper, but nothing "too 
bad."  He stated that he handled stress by "keeping it 
in." He reported getting depressed and crying with some 
relief, as well as suicidal thoughts.  

Mental status examination revealed a middle-aged male, who 
was casual and neat in dress.  He was pleasant, cooperative, 
goal oriented, and oriented as to time, place and person.  He 
was able to organize his thoughts and express himself.  He 
spoke normally.  His affect was mild tension and anxiety.  
His mood was relatively normal.  There was no psychosis, 
delusion, hallucinations or organicity.  His intellect was 
average.  His memory was good.  His judgment was competent.  
He had little insight.  The examiner diagnosed PTSD, mild, 
and assigned the veteran a global assessment of functioning 
(GAF) score of 77.  

In April 2004, the veteran was seen at the VA Dallas medical 
center.  At that time he presented complaining that he needed 
medication in order to sleep.  The veteran reported being 
unable to sleep more than four hour increments and having 
nightmares regarding the Vietnam War.  He described his mood 
as generally good, but reported occasional sad episodes, 
which appeared to be situational-related depression.  He 
denied anhedonia and unreasonable guilt and characterized his 
energy level as fair.  He admitted to some concentration 
problems and denied suicidal/homicidal ideation and mania.  
The veteran reported having three children and having been 
married and divorced once.  He stated that he had some 
conflict with his oldest son, who reportedly only contacted 
the veteran when he needed money.  The veteran had worked 
with the U.S. Postal Service for 27 years and described a 
great deal of work stress.  He planned to retire within 3 
years.   The VA examiner continued the diagnosis of PTSD and 
noted symptoms such as hyper-vigilance, impending doom, 
difficulty with relationships, anxiety, flashbacks and 
nightmares.  

The next VA psychiatric examination of record is dated in 
March 2005.  At that time the veteran reported having 
nightmares regarding Vietnam about twice a week.  He was 
scared and concerned about homeless people attacking him and 
taking his money.  He reported keeping a knife in his car to 
defend himself from homeless people.  He reported trouble 
sleeping and nightmares if he did not take his medication, 
which he sometimes forgot to do.  He stated that he may have 
remissions for up to two days at a time.  The veteran had 
never been arrested or incarcerated.  He had not missed any 
work due to emotional problems.  He reported living alone, 
but frequently spoke with his children, friends and sister.  
He denied being in any fights, but said that he once turned 
over a domino table when he was upset.  He also reported 
getting into an argument with a coworker.  He denied thoughts 
of suicide and homicide.  He was able to take on routine 
responsibilities such as cooking, cleaning, laundry and 
shopping.  

Mental status examination revealed a man who looked his 
stated age of 58 years.  He wore glasses and walked with a 
normal gait.  His posture was erect and he was casually 
dressed.  His shirttail was left out.  He had shaved recently 
and wore a moustache.  He spoke at a normal rate and volume.  
He talked spontaneously and answered questions.  His answers 
were logical, relevant and coherent and there was no loose 
thought association, tangentially or circumstantially.  He 
was mildly paranoid.  He reported sometimes hearing someone 
in a closet when no one was around and having ringing in his 
ears; however, he did not report hearing voices or spoken 
words.  He had panic attacks about three times per week, 
which were caused by excessive noise or pain and were 
manifested by heart palpitations and shakes.  The attacks 
lasted about two to three minutes and were relieved if he 
went outside or tried to relax.  During the examination his 
mood was euthymic and his affect was appropriate.  He was 
oriented to person, place, time and situation.  In retention 
and recall he could only retain and recall four forward and 
three backward, which was in a defective range.  The examiner 
continued the diagnosis of mild PTSD and assigned the veteran 
a GAF score of 60.  In closing the examiner noted that there 
appeared to be some impairment of social functioning, but 
that the veteran was not impaired occupationally at the time.  
The veteran was looking forward to his retirement in a year 
or so.  

A November 2005 VA mental health note shows diagnosis of 
PTSD.  At the time the veteran described his mood as "pretty 
good," although he later admitted to feeing tense/irritable.  
His energy level was fair and his anhedonia was partially 
improved; it was noted that the veteran shot pool and watched 
movies.  He tended, however, to be hypervigilent around 
crowds and reported panic attacks about one every 2 to 3 
months.  He also endorsed intrusive thought and nightmares 
almost every night.  He averaged about 4 hours of sleep per 
night with middle insomnia.  He denied suicidal/homicidal 
ideation, alcohol/drug abuse or psychotic symptoms.  Overall, 
it was noted that there was an increase in anxiety/depressive 
symptoms.  

The veteran has provided VA with employee information from 
his employment with the U.S. Postal Service.  This 
information shows that the veteran retired in May 2006 after 
thirty years of service.  It also shows that he missed a 
number of days from work.

Of record is a mental health note dated in February 2007.  At 
the time, the veteran reported feeling down/depressed or 
irritable sometimes.  His energy level was fair.  There was 
no evidence for anhedonia/lack of motivation.  He reported 
visiting with his girlfriend and socializing with his family.  
He also reported recurrent intrusive thoughts, though with 
less frequency.  He also described panic attacks 2 or 3 times 
per week.  He denied suicidal and homicidal ideation, 
alcohol/drug abuse or psychotic symptoms.  He slept about 6 
hours per night with the help of trazodone and his appetite 
was good.  

In April 2007, the veteran was once again provided a VA 
psychiatric examination.  In opening, the examiner noted that 
the entire claims file was reviewed in conjunction with the 
examination and highlighted an August 21, 2006, VA note 
showing anxiety, hyperarousal and fear that someone had 
broken into his home.  At the time of the April 2007 
examination, the veteran complained of sleep problems and 
nightmares every night.  The veteran reported thrashing in 
his sleep and that in the past he had choked his girlfriend.  
The veteran indicated symptoms of depression and social 
isolation. 

The examiner obtained a history of the veteran's occupational 
and social adjustment.  The veteran reported that prior to 
retirement that he probably missed 3 to 4 days per year of 
work due to mental health issues.  The veteran offered a 
history of divorce and stated that at the time of examination 
he did have friends and would eat out on occasion.  The 
veteran was able to engage in a normal range and variety of 
activities of daily living without interruption of his 
typical daily routine.  His leisure activities included going 
out with his friends.  

Mental status examination showed an articulate and verbal 
individual who was neatly attired.  He was cooperative and 
mentally intact.  His social skills were poor.  He seemed 
relatively intelligent and his speech was well understood.  
It was noted that his legs shook during examination.  He was 
well oriented to time, place, person and situation.  His 
affect was normal.  His reasoning and fund of general 
information were good.  He exhibited no psychomotor slowing 
or agitation.  His verbal comprehension was good and his 
concentration and memory were clear.  A review of 
psychological symptoms resulted in the endorsement of 
anxiety, panic attacks and depression, as well as insomnia, 
crying spells, anhedonia and nightmares.  The veteran also 
reported auditory phenomenon, particularly hearing something 
in his closet.  Paranoia and suicidal ideation about a year 
prior were noted.  The examiner noted some mild occupational 
impairment and noted a relatively normal social life.  The 
veteran had a girlfriend at the time and had friends.  The 
veteran's problem behaviors were found to be his anxiety, 
agitation and obsession with Vietnam.  Mild PTSD with a GAF 
of 60 was diagnosed.  

At the July 2008 travel Board hearing the veteran and his son 
offered testimony regarding the severity of the veteran's 
PTSD.  The veteran described having to take off time from 
work when he was employed due to PTSD as well as problems 
with forgetfulness, sleeping and panic attacks, about three 
times per month.  He reported being able to socialize and 
went out, but was aware of crowds and didn't like being 
around people.  He reported nightmares regarding his Vietnam 
experience.  His son described the veteran's fitful sleep and 
awakening and the veteran's occasional loss of orientation.  
The veteran and his son testified that the veteran slept with 
a knife nearby.  

Period Prior to April 20, 2007

In order to attain a rating in excess of 10 percent for 
service-connected PTSD the evidence must show occupational 
and social impairment (emphasis added).  The evidence of 
record, which has been thoroughly reviewed by the board, 
indicates that the veteran had some social impairment due to 
his PTSD; however, the veteran reported maintaining effective 
relationships with his sister, children and friends.  Even 
though his relationship with his son was strained at times, 
there is no indication that this was due to PTSD.  With 
respect to occupational impairment, although the veteran 
reported one argument with a coworker and missing some work, 
there is no indication that PTSD has ever caused him 
occupational impairment during his employment with the Postal 
Service.  The March 2005 VA examination found no occupational 
impairment and his retirement after thirty years is a strong 
indication that he functioned normally in his occupation.  
Accordingly, the evidence suggests nominal social impairment 
and no occupational impairment whatsoever.  This has been 
true throughout the relevant period of this claim. 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  

The Board is cognizant that the veteran's GAF score during 
this period was suggestive of moderate occupational and 
social impairment.  Nonetheless, as outlined above, the 
veteran's PTSD has never caused him occupational impairment.  
Thus, a rating in excess of 10 percent is not proper and the 
claim must be denied.



Period from April 20, 2007

Similarly, in order to establish an evaluation in excess of 
30 percent it must be shown that there is occupational as 
well as social impairment.  With reference to the criteria 
providing for a 50 percent evaluation, the Board notes that 
the veteran's PTSD has manifested by panic attacks, 
apparently greater than once a week and memory impairment.  
Nonetheless, the April 2007 VA examination revealed no 
tangible impairment in the occupational and social spheres.  
At the time of the examination the veteran was retired, not 
due to his PTSD.  Moreover, he had effective social 
relationships with his family and notably his girlfriend.  
Similarly, the veteran's PTSD has not manifested by the 
symptomatology outlined in the criteria for a 70 percent 
evaluation; he is not deficient in most areas and maintains 
effective relationships and is retired, not due to PTSD.  
Similarly, for the 100 percent criteria the Board does not 
find total occupational and social impairment.  The Board 
notes that the veteran's GAF score during this period is 
suggestive of moderate occupational and social impairment.  
Nonetheless, as outlined above, during this period the 
veteran's PTSD has never caused him occupational impairment 
and he has remained able to maintain effective personal 
relationships with friends and family.  This has been true 
throughout the relevant factual period.  For these reasons an 
evaluation in excess of 30 percent is not warranted for this 
period.  

ORDER

For the period prior to April 20, 2007, an evaluation in 
excess of 10 percent for PTSD is denied.

For the period from April 20, 2007, an evaluation in excess 
of 30 percent for PTSD is denied.

____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


